Fourth Court of Appeals
                               San Antonio, Texas
                                    March 23, 2020

                                  No. 04-19-00555-CV

  IN THE GUARDIANSHIP OF CHARLES INNESS THRASH, an Incapacitated Person,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2017-PC-2912
                       Honorable Oscar J. Kazen, Judge Presiding


                                    ORDER


       The Appellees’ Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to April 17, 2020.




                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                               ___________________________________
                                               MICHAEL A. CRUZ,
                                               Clerk of Court